DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 4, and 6-11, in the reply filed on November 30, 2020 is acknowledged.  The traversal is on the ground(s) that “it is thus incorrect to use the Examiner's interpretation of the phrase "contribution which each of the inventions, considered as a whole, makes over the prior art" as relating to decidedly patentable claims, as doing so denies Applicant due process. Furthermore, Applicants respectfully submit that the Examiner has not provided any indication that the contents of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and therefore has not met the burden necessary to support the assertion.” 
This is not found persuasive because unity of invention relates to the claimed invention and not patentable claims.  Unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. The term "special technical features" is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art. See MPEP 1850.  As explained in the Requirement for Restriction, the claimed invention of claims 1, 13, and 22 lack unity with each other since the claims do not relate to a single inventive concept as previously discussed.  

Similarly, claims 1 and 22 lack unity of invention because the claims both share the technical feature of at least one electrode and circuitry, as discussed previously.  However, Hall discloses these feature; as such, the shared features of claims 1 and 22 are known features in the art and the claims lack unity since the claims are not directed to a special technical feature as claimed.
Furthermore, in light of the specification, one of ordinary skill in the art would recognize the features being used or capable of being used in iontophoresis.  Hall discloses these features are used in an iontophoretic device and method (paragraph 115). 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement filed June 25, 2019, January 31, 2020, and November 27, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is a lack of antecedent basis in the terms “the skin” in line 1 and “the selected current mode” in the last line of the claim.
Regarding claim 1, the claim recites the currents are of a character sufficient to transdermally deliver vitamin C to a biological subject.  The term “character” renders the limitation definite because it cannot be determined what parameter or property would be encompassed under the claimed character. For example, a “character” could be indicative of a waveform shape, frequency, etc. As such, the metes and bounds of the claim are unclear.
Further regarding claim 1, it is unclear if “a biological subject” in line 7 is the same biological subject as recited in line 5.  For examination purposes, the limitation of line 7 is the same as line 5.
Further regarding claim 1, the method recites the step of “transporting different rates of vitamin C across the skin in accordance to the selected current mode”.  It is 
Regarding claim 2, it is unclear if “a biological subject” and “a selected current profile” are the same as those elements recited in claim 1.  For examination purposes, the “biological subject” and the “selected current profile” of claim 2 is the same as claim 1.
Regarding claim 4, it is unclear if “a biological subject” and “a selected current profile”, and “a pulsed current” are the same as those elements recited in claim 1. For examination purposes, the “biological subject”, “selected current profile”, and the “pulsed current” of claim 4 is the same as claim 1.
Regarding claim 6, it is unclear if “a biological subject” and “a selected current profile”, and “a pulsed current” are the same as those elements recited in claim 1. For examination purposes, the “biological subject”, “selected current profile”, and the “pulsed current” of claim 6 is the same as claim 1.
Regarding claim 8, it is unclear if the method is drawn to transdermally delivering two compositions: the composition of claim 7 and the composition of claim 8 or if the composition of claim 8 a part of the composition of claim 7.  For examination purposes, the composition of claim 8 is considered to be a part of the composition of claim 7. 
Regarding claim 10, it is unclear if the “generating” steps are related to the “applying a selected current profile” step of claim 1 or if the claim intends to introduce a second step of generating/applying current.  For examination purposes, the “generating” steps of claim 10 are further limiting the applying step of claim 1.
Regarding claim 10, it is unclear if “a biological subject” in the last line of the claim is the same biological subject of claim 1.  For examination purposes, biological subject of claim 10 is the same as claim 1.
Regarding claim 11, there is a lack of antecedent basis in the terms “the temperature” in line 2, “the impedance” in line 3, and “the composition” in line 3.
Claim 9 is also rejected by virtue of being dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 20040071765) in view of Sasaki (US 4764164).
Regarding claim 1, Adachi discloses a iontophoresis method of delivering an active ingredient through the skin (paragraph 126), the iontophoresis method comprising: applying a selected current profile, either continuous direct current, pulsed current or a combination of both, from any device and/or support comprising at least one electrode to a biological subject (paragraph 130 discloses delivering either or both of continuous direct or pulsed current from a device having an active and reference electrode), the continuous direct current, the pulsed current or the combination of both of a character sufficient to transdermally deliver vitamin C to a biological subject (paragraph 130 discloses delivering square-shaped pulsed waveform which is disclosed in Applicant’s specification pg. 1 of being a character sufficient to transdermally deliver vitamin C to the skin), the current being of a duration sufficient to transdermally deliver an active ingredient to a biological subject (paragraph 126-130 discloses applying current to deliver an active agent indicating that the duration must be sufficient) and transporting different rates of an active ingredient across the skin in accordance to the selected current mode (paragraph 130 discloses altering the current to adjust the absorption rate of the skin).

Sasaki teaches an iontophoretic method for delivering an active agent to skin (1:16-19 and 4:25-33) and that the active agent can be vitamin C (17:38-43).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the composition of Adachi to comprise vitamin C and to have the selected current profile be for a duration sufficient to transdermally deliver vitamin C, since Sasaki teaches that vitamin C is effective a curing chromatodermatosis (19:56-59).  
Regarding claim 2, modified Adachi teaches all of the claimed limitations set forth in claim 1, as discussed previously.  Adachi further discloses generating a continuous direct current stimulus (paragraph 130) and that a current can have an average current density ranging from 0.001 mA/cm2 to 0.5 mA/cm2 (paragraph 130) but does not explicitly disclose this average current density being of a continuous direct current stimulus.
However, Adachi discloses that the average current density is not particularly limited (paragraph 130) and Applicant does not appear to place any criticality on the average current density nor has Applicant stated the average current density solves any stated problem.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of modified Adachi to generate a continuous direct current stimulus having an average current 
Regarding claim 4, in the modified method of Adachi, Adachi discloses applying a selected current profile to a biological subject includes generating a pulsed current having rectangular waveforms (paragraph 130 discloses generating a square waveform).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Sasaki, as applied to claim 1 above, and further in view of Bernabei (US 20050049642).
Regarding claim 6, modified Adachi teaches all of the claimed limitations set forth in claim 1, as discussed above.  Adachi further discloses generating a current stimulus having an average current density ranging from 0.005 mA/cm2 to 0.5 mA/cm2 (paragraph 130) and a pulse frequency of 0.1Hz-200kHz and discloses that a combination of continuous current and pulsed current can be administered (paragraph 130).  
However, modified Adachi does not explicitly disclose concurrently delivering the continuous direct current and the pulsed current; a pulsed current stimulus having an average current density ranging from 0.005 mA/cm2 to 0.5 mA/cm2; a pulse duration ranging from 100 microseconds to 500 microseconds; and a pulse frequency ranging from 1 Hertz to 500 Hertz.
However, Adachi discloses that the average current density is not particularly limited (paragraph 130) and Applicant does not appear to place any criticality on the average current density nor has Applicant stated the average current density solves any 
Further, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pulse frequency to be between 1 Hz – 500 Hz as applicant appears to have placed no criticality on the claimed range nor has Applicant stated that the claimed range solves any particular problem and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Finally, Adachi discloses that the continuous direct and pulsed current can be used in combination. As such, Adachi teaches a finite number of orders that the currents can be applied.  The continuous direct current can be applied prior to or after the pulsed current or the continuous direct current can be applied concurrently to the pulsed current.  Further Applicant appears to have placed no criticality to the order of the applied current.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to try each of these known orders taught by Adachi.  The results would have been predictable and one of ordinary skill in the art would have pursued the known potential solutions taught by Adachi with a reasonable expectation of success.
.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Sasaki, as applied to claim 1 above, and further in view of Bissett (US 20050019356).
Regarding claim 7, modified Adachi teaches all of the claimed limitations set forth in claim 1, as discussed above.  Adachi further discloses transdermally delivering a composition (paragraphs 1 and 2 disclose delivering transdermal absorption of a composition).  However, modified Adachi does not explicitly teach or disclose the composition including one or more of vitamin C, vitamin C derivatives, ions of vitamin C, and ions of vitamin C derivatives present in amounts ranging from 0.01 % to 100 % by weight.
Bissett is related to a composition to be delivered to skin (paragraph 1) which can be delivered via iontophoresis (paragraph 209 discloses the composition can be a part of a patch which delivers the composition via iontophoresis).  Bissett further discloses the composition discloses that vitamin C (i.e. ascorbic acid) can be added to the composition and serves as a skin lightening agent in amounts of 0.1% to about 10% (paragraph 161).  Since Sasaki discloses that ascorbic acid is useful in curing 
Regarding claim 8, modified Adachi teaches all of the claimed limitations set forth in claims 1 and 7, as discussed above.  Adachi further teaches that the composition is a hydrophilic gel comprising xanthan gum (paragraph 104), which is disclosed in Applicant’s specification as an ionic/nonionic polymer on pg. 42 but does not teach or disclose the composition being an aqueous composition with the composition further comprising one or more silicon surface-active agents present in amounts ranging from 0.01 % to 30 % by weight; one or more ionic polymers present in amounts ranging from 0.01 % to 10 % by weight; and water present in an amount of at least 30 °% by weight.
Bissett teaches that the composition may further comprise an ionic polymer as a thickening/gelling agent (paragraph 180) in an amount of 0.05%-10% (paragraph 174), a silicon surface-active agent to act as a particulate material to provide a wide range of functions, including modifying skin feel (paragraphs 192 and 193 discloses PDMS, which is disclosed in Applicant’s specification pg. 42 as an example agent) in an amount of 0.01%-20% (paragraph 192).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the composition of modified Adachi to include one or more silicon surface-active agents present in amounts ranging from 0.01 % to 30 % by weight; one or more ionic polymers present in amounts ranging from 0.01 % to 10 % by weight, as taught by Bissett, since 
Sasaki teaches an aqueous composition which comprises 30-80% water (16:59-63).  Since modified Adachi is directed towards aqueous compositions (paragraph 16 of Adachi discloses a water swelling polymer), it is understood that the composition would comprise some amount of water.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the composition of modified Adachi to include at least 30% water, as taught by Sasaki, for the purpose of providing a hydrogel, as common in iontophoresis, which retains its desired shape (16:59-63).
Regarding claim 9, modified Adachi teaches all of the claimed limitations set forth in claim 1, as discussed above.  Adachi further discloses transdermally delivering an aqueous composition (paragraphs 1, 2, and 16 disclose delivering transdermal absorption of an aqueous composition) and further teaches that the composition is a hydrophilic gel comprising xanthan gum (paragraph 104).
However, modified Adachi does not explicitly disclose the composition having one or more of vitamin C, vitamin C derivatives, ions of vitamin C, and ions of vitamin C derivatives present in amounts ranging from 0.01 % to 30 % by weight; one or more silicon surface-active agents present in amounts ranging from 0.01 % to 30 % by weight; one or more non-ionic polymers present in amounts ranging from 0.01 % to 20 % by weight; and water present in an amount of at least 30 % by weight.
Bissett is related to a composition to be delivered to skin (paragraph 1) which can be delivered via iontophoresis (paragraph 209 discloses the composition can be a part 
Sasaki teaches an aqueous composition which comprises 30-80% water (16:59-63). Since modified Adachi is directed towards aqueous compositions (paragraph 16 of Adachi discloses a water swelling polymer), it is understood that the composition would comprise some amount of water.  Therefore, it would have been obvious to one of .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Sasaki, as applied to claim 1 above, and further in view of Bernabei.
Regarding claim 10, modified Adachi teaches all of the claimed limitations set forth in claim 1, as discussed above.  Adachi further discloses generating a continuous direct current stimulus and a pulsed current stimulus (paragraph 130 discloses that both can be generated) and that the continuous direct current and the pulsed current of a duration sufficient to transdermally deliver an aqueous active agent composition to a biological subject (paragraph 122 discloses transdermally delivering an aqueous active agent indicating that the duration must be sufficient).  Adachi further discloses generating a current stimulus having an average current density ranging from 0.005 mA/cm2 to 0.5 mA/cm2 (paragraph 130) and a pulse frequency of 0.1Hz-200kHz.  
However, modified Adachi does not explicitly disclose a continuous direct and pulsed current stimulus having an average current density ranging from 0.005 mA/cm2 to 0.5 mA/cm2; a pulse duration ranging from 100 microseconds to 500 microseconds; and a pulse frequency ranging from 1 Hertz to 500 Hertz.
However, Adachi discloses that the average current density is not particularly limited (paragraph 130) and Applicant does not appear to place any criticality on the average current density nor has Applicant stated the average current density solves any 
Further, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pulse frequency to be between 1 Hz – 500 Hz as applicant appears to have placed no criticality on the claimed range nor has Applicant stated that the claimed range solves any particular problem and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Bernabei teaches a method of delivering vitamin C to the skin (paragraph 125 discloses delivering ascorbic acid) which comprises generating a pulsed current having a duration of 220 microseconds (paragraph 61).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of modified Adachi to include the step of having a pulse duration of 220 microseconds since Bernabei teaches that this duration is typical and contributes to avoiding damaging the skin (paragraphs 60 and 61).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Sasaki, as applied to claim 1 above, and further in view of Coston (US  20020010414).
Regarding claim 11, modified Adachi teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose measuring at least one of the temperature of the skin, the impedance of the skin, and a pH of the composition.
Coston teaches a method of iontophoresis (paragraph 21) for delivering a composition to tissue (“fluid in the reservoir” in paragraph 21).  Coston further discloses measuring a pH of the composition (paragraph 87).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of modified Adachi to include the step of measuring a pH in the composition, as taught by Coston, since Coston teaches that this measurement assists in achieving optimal iontophoresis operation (paragraph 87).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783